F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                        MAR 11 2003
                               TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 CURTIS LEE COOLEY,

             Petitioner - Appellant,

 v.                                                    No. 02-8091
                                                  (D.C. No. 02-CV-18-D)
 PABLO HERNANDEZ, Wyoming                             (D. Wyoming)
 State Hospital Superintendent, and
 LARAMIE COUNTY DISTRICT
 ATTORNEY’S OFFICE,

             Respondents - Appellees.


                          ORDER AND JUDGMENT *


Before TACHA, Chief Circuit Judge, McKAY, Circuit Judge, and BRORBY,
Senior Circuit Judge.



      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      This is a pro se 28 U.S.C. § 2254 prisoner appeal. Mr. Cooley was charged

with attempt to cause bodily injury to a peace officer. He was found not guilty by

reason of mental illness and placed on supervision. Subsequently, he was found

to have violated the terms and conditions of his supervision and was ordered

confined at the Wyoming State Hospital.

      In his § 2254 petition, Mr. Cooley sought release from the State Hospital.

The district court dismissed the petition, without prejudice, for failure to exhaust

administrative state remedies. Mr. Cooley then applied to this court for a

certificate of appealability.

      In order for this court to grant a certificate of appealability, Petitioner must

make “a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). To do so, Petitioner must demonstrate “that reasonable jurists could

debate whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were adequate to

deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473,

484 (2000) (quotations omitted).

      We have carefully reviewed Mr. Cooley’s brief, the district court’s

disposition, and the record on appeal. Nothing in the facts, the record on appeal,

or Petitioner’s brief raises an issue which meets our standards for the grant of a

certificate of appealability. We agree with the district court that Mr. Cooley has


                                          -2-
failed to exhaust his state court remedies pursuant to Wyoming Statute § 7-11-

306. Therefore, for substantially the same reasons as set forth by the district

court in its Order of August 29, 2002, we cannot say “that reasonable jurists could

debate whether (or, for that matter, agree that) the petition should have been

resolved in a different manner.” Id.

      We DENY Petitioner’s request for a certificate of appealability and

DISMISS the appeal. Appellant’s motion to proceed in forma pauperis on appeal

is GRANTED.

                                               Entered for the Court



                                               Monroe G. McKay
                                               Circuit Judge




                                         -3-